Citation Nr: 1312632	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  06-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bladder disorder, claimed as a neurogenic bladder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied entitlement to service connection for urinary incontinence claimed as neurogenic bladder. 

This case was remanded for further development in September 2009, August 2011, and September 2012, and has been returned to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must, regretfully, remand this case again for further development. 

In correspondence from the Veteran's representative dated February 2013, it was noted that the most recently sought medical opinion relating to the Veteran's bladder disorder was received in October 2012.  It was indicated that in rendering the medical opinion, the clinician relied heavily on information contained in a cited April 2012 record of a physician appointment.  The Veteran's representative pointed out that this April 2012 record was not available for review in either the Veteran's actual claims file, or in a virtual environment.  A review of the Veteran's claims file, as well as Virtual VA, does not show any VA treatment records on file dated any later than 2008.

Because VA is on notice that there are outstanding records not in the Veteran's claims file that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  While it appears that the physician had at least some of these records available to him when offering his opinion, it is not clear that he had all relevant records associated with the claims file, and it is clear that the Veteran's representative did not have access to these records, which he is entitled to review.  As such, the Board has no choice but to again remand this case, in order that these records may be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he provide the names and addresses of all health care providers who have treated him for any bladder disorder since 2008, to specifically include the April 2012 record of a physician appointment.  After obtaining any required releases, associate all identified records with the Veteran's claims file, to include any treatment records from VA facilities from 2008 to the present.  All efforts to obtain additional evidence must be documented in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2012).

2. Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


